DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shuji [JP 2009-159664].

Regarding claim 1: Shuji discloses an actuator comprising: a housing;
a shaft  (11) portion having one end side accommodated in the housing (see fig 5), having the other end side installed outside the housing ( the end of the shaft 11 that is connected with element 15), and movable along an axial direction;
a polymer material actuator (1, see translation [0002]) accommodated in the housing, having one end connected to an inside of the housing and the other end connected to the shaft portion (see fig 5), and extending and contracting by voltage application (see translation, [0016]); and a movement adjustment unit adjusting a movement of the shaft portion in accordance with a position of the shaft portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji [JP 2009-159664] in view of Jorgensen [WO 2006/133716].

Regarding claims 2-4 Shuji shows a cam (18) and a cam follower provided on the shaft portion and abutting against the cam (see fig 5).wherein the polymer material actuator (1) has a first polymer material actuator (1b) moving the shaft portion (11) in a first direction and a second polymer material actuator (1c) moving the shaft portion in a second direction opposite to the first direction (see fig 2), and the actuator has an adjustment unit adjusting the amount of a voltage (see translation [0034]) or current applied to the first polymer material actuator and the second polymer material actuator. The movement adjustment unit has a detection unit ([0019], lines 8-14) detecting the position of the shaft portion; and a regulation portion regulating the movement of the shaft portion based on a detection result of the detection unit (see translation, [0022], “…  the power generation unit 10 has a function of switching between the supply of initial electrical energy to the EPAM 12 and the output of output electrical energy from the EPAM 12 according to the deformation state of the EPAM 12…”).


It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the device taught in shuji reference with a a an adjusting unit that has a motor to electrically adjust the moving shaft and to be able to return it to its original position, also having the electric motor inside the housing protect the motor from contamination (e.g dust, foreign objects).

    PNG
    media_image1.png
    528
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    886
    634
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658